Appeal Dismissed and Memorandum Opinion filed March 5, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00848-CV

                        CRYSTAL MOORE, Appellant
                                        V.

    COPPERTREE VILLAGE HOLDINGS LLC D/B/A COPPERTREE
                    VILLAGE, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1140337

                         MEMORANDUM OPINION

      This is an appeal from a final judgment signed October 14, 2019. Appellant’s
brief was due December 23, 2019. No brief or motion to extend time to file the brief
was filed.

      On January 14, 2020, the court ordered appellant to file a brief by February
13, 2020. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion for extension of time to file the brief was filed.

      Therefore, the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                            2